               Case 3:17-md-02801-JD Document 399 Filed 12/07/18 Page 1 of 4




 1   BILZIN SUMBERG BAENA PRICE & AXELROD LLP
     Robert W. Turken (pro hac vice)
 2
     Scott N. Wagner (pro hac vice)
 3   Lori P. Lustrin (pro hac vice)
     Shalia M. Sakona (pro hac vice)
 4   Jerry R. Goldsmith (pro hac vice)
 5   1450 Brickell Avenue
     Suite 2300
 6   Miami, FL 33131-3456
     Telephone: (305) 374-7580
 7
     Email: rturken@bilzin.com
 8   Email: swagner@bilzin.com
     Email: llustrin@bilzin.com
 9   Email: ssakona@bilzin.com
10   Email: jgoldsmith@bilzin.com

11   Attorneys for Plaintiff Avnet, Inc.

12

13
                               UNITED STATES DISTRICT COURT
14
                            NORTHERN DISTRICT OF CALIFORNIA
15

16
     In re Capacitors Antitrust Litigation
                                                      Case No. 17-md-02801-JD
17

18
     This document relates to:                                         XXXXXXXXXX
                                                      STIPULATION AND [PROPOSED]
19                                                    ORDER OF DISMISSAL
     Avnet, Inc., v. Hitachi Chemical Co., Ltd., et
20   al., Case No. 17-cv-7046-JD

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                 Case 3:17-md-02801-JD Document 399 Filed 12/07/18 Page 2 of 4




 1          Plaintiff Avnet, Inc. (“Avnet”) and Defendant Shizuki Electric Co., Inc. (“Shizuki”)

 2   pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to the

 3   dismissal of the present action with prejudice and state as follows:

 4          1.       Avnet and Shizuki seek the dismissal of this action against Shizuki with

 5   prejudice.

 6          2.       Avnet and Shizuki agree that each party shall bear its own costs and attorneys’

 7   fees in connection with these actions.

 8          3.       This stipulation does not affect the rights or claims of Avnet against any other

 9   defendant or alleged co-conspirator in this litigation.

10          WHEREFORE, the parties respectfully request that this Court issue an Order of

11   Dismissal against Shizuki only.

12
     /s/Robert W. Turken                                /s/ Allison A. Davis
13   Robert W. Turken (admitted pro hac vice)           Allison A. Davis
14   Scott N. Wagner (admitted pro hac vice)            Sanjay M. Nangia
     Lori P. Lustrin (admitted pro hac vice)            DAVIS WRIGHT TREMAINE LLP
15   Shalia M. Sakona (admitted pro hac vice)           505 Montgomery Street, Suite 800
     Jerry R. Goldsmith (admitted pro hac vice)         San Francisco, CA 94111-6538
16   BILZIN SUMBERG BAENA PRICE &                       Telephone: (415) 276-65806500
     AXELROD LLP                                        Facsimile: (415) 276-48806599
17   1450 Brickell Ave., Suite 2300                     allisondavis@dwt.com
18   Miami, Florida 33131-3456                          sanjaynangia@dwt.com
     Telephone: 305-374-7580                            joykim@dwt.com
19   Facsimile: 305-374-7593
     rturken@bilzin.com                                 Counsel for Defendant Shizuki Electric Co., Inc.
20   swagner@bilzin.com
     llustrin@bilzin.com
21   ssakona@bilzin.com
22   jgoldsmith@bilzin.com

23   Counsel for Avnet, Inc.

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 399 Filed 12/07/18 Page 3 of 4




 1                                        ECF ATTESTATION

 2           I, Robert W. Turken, an ECF User whose ID and Password are being used to file

 3   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.

 4           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in

 5   this filing.

 6

 7   DATED: December 7, 2018

 8

 9                                                        By:    /s/ Robert W. Turken
                                                                     Robert W. Turken
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 399 Filed 12/07/18 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             May 1, 2019
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
